DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of applicant’s remarks and claim arguments filed on 03/21/2022 are acknowledged.  
In light of claim amendments, the previous Claim Objections, and 112(b), 102(a)(1) and 103 rejections are withdrawn. 
In light of claim amendments, which changes the scope of claimed subject matter, a new ground of rejection necessitated by applicant’s current amendments to the claims, has been made. 
Response to Arguments
Applicant’s arguments filed on 03/21/2022 have been fully considered but they are not persuasive.   
Applicants’ arguments are moot in view of new grounds of rejection.  
Claim objections
Claim 7 is objected to because of the following informalities:  a “,” is missing in between ‘beta-hemolytic Streptococcus’ and ‘an alpha hemolytic Streptococcus’ in the claim language Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
I. Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tidmarsh et al (US 2017/0246256 A1) in view of Sendi et al (Infection, 2008, 36, 100-117) and Seal (Current Opinion in Infectious Diseases: April 2001, Vol.14, Issue 2, pages 127-132).
For claims 1, 6:
Tidmarsh et al teach a method for treating a condition in a subject comprising administering composition comprising hepcidin to the subject, wherein the hepcidin comprises the amino acid sequence represented by SEQ ID NOs: 1-5, wherein the condition is a bacterial infection and the bacteria is Escherichia coli, Mycobacterium, Neisseria cinerea, Neisseria gonorrhoeae, Staphylococcus epidermidis, Staphylococcus aureus, or Streptococcus agalactiae. [See 0013, 0021, 0039-0041; claims 1, 24 and 44].
In the above, the SEQ ID NO. 4 of prior art is identical applicants SEQ ID NO:3.  The recited “at least 60% identity” is interpreted as “100% identical”, and so the limitation is met. 
In the above, for example, Streptococcus and Staphylococcus are a gram-positive bacterium. 
Prior art is silent on skin infection caused by gram positive bacteria. 
However, Sendi et al teach that Streptococcus agalactiae causes skin disease [see abstract and Table 2]. In other words, skin infection is one of the conditions of Streptococcus infection. It is obvious to extrapolate other conditions of Streptococcus infections, such as skin infection, because prior art teach hepcidin treats the conditions of gram positive bacterium. 
For claims 2-3:
The human hepcidin, from UniProtKB – P81172 (HEPC_HUMAN) [https://www.uniprot.org/uniprot/P81172], has the following sequence:
MALSSQIWAA CLLLLLLLAS LTSGSVFPQQ TGQLAELQPQ DRAGARASWM 
PMFQRRRRRD THFPICIFCC GCCHRSKCGM CCKT.
Applicants sequence is identical to the underlined in the above sequence of human hepcidin. So, it is a homologue of human hepcidin. 
For claim 7-8 and 10:
Since applicants’ sequence is identical to that of prior art, and therefore, the recited properties of classification are expected. Regardless, Staphylococcus epidermidis is a group A, whereas Streptococcus agalactiae belongs group B [prior art is not cited, because the classification can be found in the standard text book or internet].
For claims 9:
Tidmarsh et al silent on bacterial infection is associated with Necrotizing fasciitis in their disclosure. However, this can be cured by the teachings of Seal.
Seal teaches that Necrotizing fasciitis is caused by beta-haemolytic Streptococci, such as Streptococci pyogenes [see Abstract and Introduction], but silent on the treatment by applicants claimed peptides.
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants peptides and their use in treating gram-positive bacterial infections etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. 
II. Claim 4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tidmarsh et al (US 2017/0246256 A1) in view of Sendi et al (Infection, 2008, 36, 100-117).
For claim 4:
Tidmarsh et al teach a method for treating a condition in a subject comprising administering composition comprising hepcidin to the subject, wherein the hepcidin comprises the amino acid sequence represented by SEQ ID NOs: 1-5, wherein the condition is a bacterial infection and the bacteria is Escherichia coli, Mycobacterium, Neisseria cinerea, Neisseria gonorrhoeae, Staphylococcus epidermidis, Staphylococcus aureus, or Streptococcus agalactiae. [See 0013, 0021, 0039-0041; claims 1, 24 and 44].
In the above, the SEQ ID NO. 1 of prior art is identical applicants SEQ ID NO:3.  
In the above, for example, Streptococcus and Staphylococcus are a gram-positive bacterium. 
Prior art is silent on skin infection caused by gram positive bacteria. 
However, Sendi et al teach that Streptococcus agalactiae causes skin disease [see abstract and Table 2]. In other words, skin infection is one of the conditions of Streptococcus infection. It is obvious to extrapolate other conditions of Streptococcus infections, such as skin infection, because prior art teach hepcidin treats the conditions of gram positive bacterium. 
For claims 11-12:
The human hepcidin, from UniProtKB – P81172 (HEPC_HUMAN) [https://www.uniprot.org/uniprot/P81172], has the following sequence:
MALSSQIWAA CLLLLLLLAS LTSGSVFPQQ TGQLAELQPQ DRAGARASWM 
PMFQRRRRRD THFPICIFCC GCCHRSKCGM CCKT.
Applicants sequence is identical to the underlined in the above sequence of human hepcidin. So, it is a homologue of human hepcidin. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants peptides and their use in treating gram-positive bacterial infections etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to combine the art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. 
III. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tidmarsh et al (US 2017/0246256 A1) in view of Sendi et al (Infection, 2008, 36, 100-117).
Tidmarsh et al teach a method for treating a condition in a subject comprising administering composition comprising hepcidin to the subject, wherein the hepcidin comprises the amino acid sequence represented by SEQ ID NOs: 1-5, wherein the condition is a bacterial infection and the bacteria is Escherichia coli, Mycobacterium, Neisseria cinerea, Neisseria gonorrhoeae, Staphylococcus epidermidis, Staphylococcus aureus, or Streptococcus agalactiae. [See 0013, 0021, 0039-0041; claims 1, 24 and 44].
In the above, the SEQ ID NO. 1 is identical applicants SEQ ID NO:3 and SEQ ID NO: 4 is identical applicants SEQ ID NO:1.  
In the above, for example, Streptococcus and Staphylococcus are a gram-positive bacterium. 
Prior art is silent on skin infection caused by gram positive bacteria. 
However, Sendi et al teach that Streptococcus agalactiae causes skin disease [see abstract and Table 2]. In other words, skin infection is one of the conditions of Streptococcus infection. It is obvious to extrapolate other conditions of Streptococcus infections, such as skin infection, because prior art teach hepcidin treats the conditions of gram positive bacterium. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants peptides and their use in treating gram-positive bacterial infections etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to combine the art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658